DETAILED ACTION
This Non Final Office Action is in response to the arguments, amendments, and Request for Continued Examination filed March 23, 2021.
Claims 1, 2, 4, 5, and 6 have been amended.
Claims 1-7 are currently pending and have been considered below.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 23, 2021 has been entered.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention recites an abstract idea without significantly more or transformed into a practical application. 
The independent claim (1) recites transmitting a description of an incentive for a user providing permissions to collect data, identifying the first entertainment by connecting to a local network, collecting biometric data by a mobile device, analyzing and correlating the biometric data with a user sentiment, generate a sentiment rating based on the sentiment and direct user feedback, where the rating is for an “entertainment” and the rating quantifies a collective real-time emotional response for a user that experiences the entertainment. The abstract idea that the independent claim recites is a mental process, specifically judgement and opinion. The claim is merely using generic technology to perform a concept in the human mind. People perform “sentiment analysis” on a daily basis in regards to collecting biometric data (seeing/hearing someone crying/laughing/yelling), analyzing the biometric data to determine a sentiment data (seeing someone crying means the person is upset/sad), and generating a rating for the entertainment (the person observing the crying individual can note that they wherein the rating quantifies a collective real-time emotional response (the observer can note the emotional response by further observing multiple shoulder shakes, audible heavy, gasp-y breathing, and red eyes to determine that the individual is extremely upset, which is real-time human observation and judgement based on what the individual is seeing/hearing/experiencing). Having the sentiment rating based on the analysis and direct user feedback is actually having someone provide the mental process through the computer. A user inputting their rating for an entertainment is having the person perform a mental judgement of an entertainment and provide it to the system. 
Further, the independent claims are performing an additional abstract idea regarding a fundamental economic practice of reviewing and providing ratings for entertainment (movies, films, restaurants, etc).  A business provides incentives for these reviews through coupons upon completing a survey to other incentives to ensure customer feedback is garnered. Collecting and analyzing to provide a sentiment rating is merely a different abstract idea of “fundamental economic practice” regarding feedback that has a business provide an incentive in return for customer feedback. These are commonplace business methods that are basic tenants of gathering user feedback/data and the claimed invention is merely using generic technology as a tool to collect these permissions/direct feedback. As far as the 
The additional elements of the independent claim do not transform the abstract identified into a practical application. The additional elements recited of “processor”, “mobile device”, “sensor”, and “wearable”. The originally filed specification [13 November 2017] recites the processor and wearable at a high-level of generality (FIG 4 and paragraphs [41-42] and [20] were considered) and that is merely the abstract idea being applied to a generic technological environment (MPEP 2106.05(f)). Examiner notes that how the sensors and devices are connected is merely generic technological elements to implement. Devices can be tethered or connected to the network (including connecting to the network to determine location) to send and receive data and thus describing what is tethered and connected to the network is using generic technology to implement the abstract idea to send and receive data. Refer to MPEP 2106.05(f) and 2106.05(h).
The limitation directed towards the correlating step will be analyzed as an additional element of the independent claim. The correlating step with the biometric data to a sentiment is merely using generic analysis techniques (correlation) which is a generic statistical technique that includes specific but 
The additional elements of the independent claim do not transform the abstract idea identified into significantly more. The additional elements recited of “processor”, “mobile device”, “sensor”, and “wearable”. The originally filed specification [13 November 2017] recites the processor and wearable at a high-level of generality (FIG 4 and paragraphs [41-42] and [20] were considered) and that is merely the abstract idea being applied to a generic technological environment (MPEP 2106.05(f)). Examiner notes that how the sensors and devices are connected is merely generic technological elements to implement. Devices can be tethered or connected to the network (including connecting to the network to determine location) to send and receive data and thus describing what is tethered and connected to the network is using generic technology to implement the abstract idea to send and receive data. Refer to MPEP 2106.05(f) and 2106.05(h).

Dependent claims 2-7 do not transform the abstract idea identified in the independent claim into a practical application or significantly more. The dependent claims do not recite additional elements nor do they recite additional abstract elements. The dependent claims further describe the abstract idea by merely describing different elements. Claim 2 merely describes how the biometric data is gathered (sensors) but the sensors are merely an aspect of the generic wearable device thus the sensor is merely generic technological elements. Claims 3-6 merely describe different data that is being input (location, permissions, local time) but the elements are merely to analyze the data with different data in a generic analysis technique, thus not more than the identified generic analysis above 
The claimed invention recites an abstract idea without significantly more or into a practical application, therefore, claims 1-7 are not directed to a statutory category thus not patent eligible. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Aimone et al [2014/0347265], hereafter Aimone, in view of Burton [2016/0357501], further in view of Frank et al [2016/0170996], hereafter Frank.
Regarding claim 1, Aimone discloses a processor-implemented method for analyzing sentiment data corresponding to one or more users experiencing a first entertainment to generate a sentiment rating, the processor-implemented method comprising: 
collecting, by the processor, biometric data from the one or more users procured by mobile devices corresponding to the one or more users during the first entertainment; analyzing, by the processor, the biometric data to determine sentiment data; and correlating, by the processor, a sentiment of the one or more users with the biometric data; generating, by the processor, the sentiment rating for the first entertainment based on the sentiment, wherein the sentiment rating quantifies a collective real-time emotional response for the one or more users that experience the first entertainment (Paragraphs 86-95, 127-139, and 210-217; Aimone discloses that a wearable device system collects biometric data (paragraphs 43-53) and correlates the biometric data with a user’s emotional state (interpreted as sentiment). Aimone discloses that this can be used with respect to “entertainment” (political debates and movie recommendations) where the user’s instantaneous feedback is the emotional response based on the biometric data. Further, Aimone discloses one or more users with respect to the political debate example in that a real-time graph of public perception is , and 
wherein the mobile devices comprise: one or more mobile devices in direct communication with the local network via a first communication interface, one or more tethered devices in direct communication with the one or more mobile devices, and one or more biometric sensors in direct communication with the local network via a distinct second communication interface (Paragraphs [38-51 and 66-71]; Aimone discloses different aspects of tethering, direct communication, sensors connected to mobile devices and connected to the network, as well as elements of mobile devices. Further, the originally filed specification [16-18] describes the different devices as merely mobile devices connected to the network and thus the interpretation of Aimone falls within the broadest reasonable interpretation of the different connection elements.).  
Aimone discloses the above-enclosed limitations, however, Aimone does not specifically disclose that the system provides a description of an incentive for providing permissions and direct user feedback or that the system identifies the first entertainment by determining a location of the user and local time compared to location and local time of a schedule via an entertainment venue;
Burton teaches transmitting, by a processor, a description of an incentive related to the first entertainment for providing permission to collect biometric data from the one or more users during the first entertainment (Paragraphs [31-32]; Burton teaches that a similar wearable device that collects user data can provide incentives in exchange for permissions to collect data. The “related to the first entertainment” is through Burton teaching that an incentive can be a free or discounted media content (such as the movie as disclosed by Aimone).); 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the wearable data collection and user rating system for watching a movie of Aimone to include the ability to have a user receive an incentive for giving permission to collect data as taught by Burton since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately and one of ordinary skill in the art would have recognized that the results of the combination were predictable for both systems relate to wearable devices collecting data from a user and providing an incentive for a system to collect a user’s data allows the user to feel at ease and have control over whether the person feels comfortable giving up personal data for the price/value of the incentive. 
Therefore, from this teaching of Burton, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the physical data collection and analyzing for 
The combination teaches the above-enclosed limitations, however, the combination does not specifically teach that the system identifies the first entertainment by connecting to a local network of an entertainment venue;
Frank teaches identifying, by the processor, the first entertainment by connecting to a local network of an entertainment venue (Paragraphs [376 and 402-406]; Frank teaches a similar sensor-based emotional scoring system to that of the combination that determines the user’s location using the user joining the local network of the location. Frank teaches a similar system that would be obvious to combine with respect to the location using the user connected to the local network as it provides a better indoor tracking and location determining system as GPS would have connection 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention in the wearable device sentiment review system that provides incentives for permissions and direct user feedback of the combination to include the ability of having the user’s location determined by connecting to the local network in a similar sentiment based review for venue system as taught by Frank since the claimed invention is merely a combination of old elements and in the combination each element would have performed the same function as it did separately and one of ordinary skill in the art would have recognized the results of the combination were predictable as the local network location identification provides a better indoor tracking and location determining system as GPS would have connection issues within a building (such as a hotel/theater/venue) where local network location identification would provide a benefit.
Therefore, from this teaching of Frank, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention in the wearable device sentiment review system that provides incentives for permissions and direct user feedback of the combination to include the ability of having the user’s location determined by connecting to the local network in a similar sentiment based review for venue system as 
Regarding claim 2, the combination teaches the above-enclosed limitations; 
Aimone further discloses wherein the biometric data comprises sensor readings provided by the one or more biometric sensors of the mobile devices that capture and identify a status of bodily functions of the one or more users (Paragraphs [38-53]; Aimone discloses that a wearable device system collects biometric data through bio-signal sensors.).  
Regarding claim 3, the combination teaches the above-enclosed limitations; 
Burton further teaches further comprising receiving one or more inputs corresponding to the one or more users indicating permission to collect the sentiment data (Paragraphs [31-32]; Burton teaches that a similar wearable device that collects user data can provide incentives in exchange for permissions to collect data. The inputs is interpreted as the user electronically entering into a contract to allow an entity to collect use data (such as the use data of the biometric/sentiment data collected from the wearable as taught by Aimone). The combination is based on the collection 
Regarding claim 4, the combination teaches the above-enclosed limitations; 
Aimone further discloses further comprising detecting locations with respect to the mobile devices corresponding to the one or more users (Paragraphs [67-69]; Aimone discloses a location can be determined of the wearable computing device with GPS, digital compass, and accelerometer.).  
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Aimone et al [2014/0347265], hereafter Aimone, in view of Burton [2016/0357501], and Frank et al [2016/0170996], hereafter Frank, further in view of Siegel et al [9,202,233], hereafter Siegel.
Regarding claim 5, the combination teaches the above-enclosed limitations, however, the combination does not specifically teach that the system determines the entertainment with respect to time with the device corresponding to the user; 
Siegel further teaches further Page 3 of 10Application No.: 15/810,328Docket No.: POU920170043US02comprising determining a local time with respect to the mobile devices corresponding to the one or more users (Fig 2 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention in the wearable device sentiment review system that provides incentives for permissions and direct user feedback of the combination to include the ability of having the mobile device determine a local time with respect to the user as taught by Siegel since the claimed invention is merely a combination of old elements and in the combination each element would have performed the same function as it did separately and one of ordinary skill in the art would have recognized the results of the combination were predictable as Aimone’s system is based on a user sentiment review of entertainment (movie/political debate) and having Siegel’s time data can validate and ensure that the ratings provided for the movie are true to the movie that is being reviewed. 
Therefore, from this teaching of Siegel, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention in the wearable device sentiment review system that provides incentives for permissions and direct user feedback of the combination to include the ability of having the mobile device determine a local time with respect to the user as taught by Siegel for the purposes of Aimone’s system  
Regarding claim 6, the combination teaches the above-enclosed limitations, however, the combination does not specifically teach that the system determines the entertainment with respect to location and time corresponding to the user; 
Siegel further teaches further comprising determining the first entertainment with respect to a location and a local time of a mobile device of the mobile devices corresponding to a user of the one or more users (Fig 2 and C9:12 to C10:51; Siegel teaches that an attendance determination system can use the user’s location and time matched with a venue time, date, schedule, and other information to match the user to an entertainment (.e.g. attending a movie). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention in the wearable device sentiment review system that provides incentives for permissions and direct user feedback of the combination to include the ability of having the user’s  as Aimone’s system is based on a user sentiment review of entertainment (movie/political debate) and having Siegel’s location and time data can validate and ensure that the ratings provided for the movie are true to the movie that is being reviewed. Further, Siegel further teaches and discusses [C1:56 to C2:67] an inventive to be presented for a second entertainment (such as the shopping and other incentives taught by the combination) based on the attendance of the first entertainment.
Therefore, from this teaching of Siegel, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention in the wearable device sentiment review system that provides incentives for permissions and direct user feedback of the combination to include the ability of having the user’s location and time matched with a venue location, schedule, and time to determine the first entertainment as taught by Siegel for the purposes of Aimone’s system is based on a user sentiment review of entertainment (movie/political debate) and having . 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Aimone et al [2014/0347265], hereafter Aimone, in view of Burton [2016/0357501], and Frank et al [2016/0170996], hereafter Frank, further in view of Kellerman et al [2013/0091214], hereafter Kellerman.
Regarding claim 7, the combination teaches the above-enclosed limitations; 
Aimone further discloses wherein the sentiment data is determined from the biometric data and from the direct user feedback (Paragraphs [194-195; 212-214] Aimone discloses that the sentiment data is determined from physical data (brainwaves) and Aimone also discloses that the system has a calibration aspect where the user can give direct user feedback regarding the person’s brain state at the time (interpreted as sentiment).)
	Aimone discloses the above limitations in regards to determining a sentiment from physical data and from direct user feedback, however the combination does not specifically disclose that the feedback is received at the conclusion of the entertainment for a predetermined amount of time. 
	Kellerman teaches received during a time interval beginning at a conclusion of the entertainment and extending for a predetermined amount of time (Paragraph [57]; Kellerman teaches that supplementary data can be .
	Aimone discloses a wearable device that determines sentiment data through physical data and with a calibration aspect through direct user feedback, however the combination does not specifically disclose that the direct user feedback is received at the conclusion of the entertainment extending for a predetermined amount of time. 
	Kellerman teaches that supplemental data can be obtained by the user providing a rating or review of the film at the end of the movie within a certain time period. 
	It would have been obvious to one of ordinary skill in the art to include in the wearable device sentiment data system of the combination the ability of obtaining a film review or rating within a predetermined amount of time from the film concluding as taught by Kellerman since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that 
	Therefore, from the teachings of Kellerman, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of a wearable collecting and determining the sentiment data from both the wearable and direct user feedback provided by the combination, with the direct user feedback including the user’s film review within a predetermined time from the conclusion of the film, as taught by Kellerman, for the purposes that the user can provide a direct rating to ensure that the wearable device is correct in determining the inferred rating (e.g., that the system can note that even though the user may be in a sad or upset mental state at the end of the movie that the user still enjoyed the film). 
Response to Arguments
In response to the arguments filed March 23, 2021 on pages 5-7 regarding the 35 USC 101 rejection, specifically that the amended claim elements are directed towards technical improvements and thus patent eligible.
Examiner respectfully disagrees.
In regards to the confusing abstract idea analysis, Examiner Lakhani notes that the independent claim and respective dependent claims were considered as a whole and claim-by-claim (as required) under both abstract idea aspects of “mental process” and “fundamental economic practice”. The claims are directed to both the mental process of entertainment sentiment review for an entertainment, as well as the fundamental economic practice of providing incentives to collect and receive user ratings (in the instant application: sentiment rating) of entertainment. 
The independent claim is merely using generic technology to perform a concept in the human mind. People perform “sentiment analysis” on a daily basis in regards to collecting biometric data (seeing/hearing someone crying/laughing/yelling), analyzing the biometric data to determine a sentiment data (seeing someone crying means the person is upset/sad), and generating a rating for the entertainment (the person observing the crying individual can note that they just finished a sad movie (e.g., Old Yeller or Titanic), wherein the rating quantifies a collective real-time emotional response (the observer can note the emotional response by further observing multiple shoulder shakes, audible heavy, gasp-y breathing, and red eyes to determine that the individual is extremely upset, which is real-time human observation and judgement based on what the individual is seeing/hearing/experiencing). Having the sentiment rating based on the analysis and direct user feedback is actually having someone provide the mental process through the computer. A user inputting their rating for an entertainment is having the person perform a mental judgement of an entertainment and provide it to the system. 
Further, the independent claims are performing an additional abstract idea regarding a fundamental economic practice of reviewing and providing ratings for entertainment (movies, films, restaurants, etc).  A business provides incentives for these reviews through coupons upon completing a survey to other incentives to ensure customer feedback is garnered. Collecting and analyzing to provide a sentiment rating is merely a different abstract idea of “fundamental economic practice” regarding feedback that has a business provide an incentive in return for customer feedback. These are commonplace business methods that are basic tenants of gathering user feedback/data and the claimed invention is merely using generic technology as a tool to collect these permissions/direct feedback. As far as the “permission” other companies provide incentives for collecting permissions to collect data that follows the same premise as the above direct user 
The dependent claims further describe the abstract idea by merely describing different elements. Claim 2 merely describes how the biometric data is gathered (sensors) but the sensors are merely an aspect of the generic wearable device thus the sensor is merely generic technological elements. Claims 3-6 merely describe different data that is being input (location, permissions, local time) but the elements are merely to analyze the data with different data in a generic analysis technique, thus not more than the identified generic analysis above (in the independent claim analysis). Claim 7 is merely further evidence of the abstract idea in that claim 7 is directly receiving the opinion/judgement data from the user 
The devices all being described as mobile devices is merely generic technological elements to implement the sending and receiving of the biometric data of the user. This is noted through paragraph [17] of the originally filed specification, “The one or more user devices 110, the at least one tethered device 112, and the one or more sensor devices 114 can generally be referred to as mobile devices”. The devices (either user, mobile, or sensor) are generic technological elements. How the devices are connected to the network are merely describing generic technological elements. 
As discussed prior [Final Office Action December 23, 2020 page 27] that the wearable that collects and analyzes the biometric data is merely generic technology and there is no discussion or claim language as to how the technological elements analyze the inputs to determine the sentiment rating. The devices connected to the network are generic technological elements that are not significantly more or directed towards a practical application. Refer to MPEP 2106.05(f) and 2106.05(h).
Lacking any further arguments, claims 1-7 are maintaining the 35 USC 101 rejection as being directed towards an abstract idea without significantly more or transformed into a practical application, as rejected above in light of the amended claim elements.
In response to the arguments filed March 23, 2021 on pages 7-9 regarding the 35 USC 103 rejection, specifically that the amended claim elements are not taught by the cited prior art.
Examiner respectfully disagrees.
The arguments are centered around the amendments of the independent claim directed towards “wherein the wearable device comprises one or more mobile devices in direct communication with the local network via a first communication interface, one or more tethered devices in direct communication with the one or more mobile devices, and one or more biometric sensors in direct communication with the local network via a distinct second communication interface”. 
Aimone discloses [38-51 and 66-71] different aspects of tethering, direct communication, sensors connected to mobile devices and connected to the network, as well as elements of mobile devices. This includes different devices that are tethered and directly connected referring to the biometric sensors being connected to the mobile device connected to the network, as well as the system including a connector device that can be connected and 
Examiner notes that the arguments directed towards the splitting of the data traffic and providing faster delivery is merely an intended result of the system network connection, however, the functional aspect is that the system is connected through tethered and directly connected mobile devices.
The claims are maintaining the 35 USC 103 rejection as being taught by the combination of elements, specifically that Aimone teaches the amended claim elements of the tethered and direct connection elements with respect to the mobile devices (tethered, mobile, and user).
All rejections made towards the dependent claims are maintained due to the lack of a reply by the applicant in regards to distinctly and specifically point out the supposed errors in the Examiner’s action in the prior Office Action (37 CFR 1.111).  The Examiner asserts that the applicant only argues 
Lacking any further arguments, claims 1-7 are maintaining the 35 USC 103 rejection as taught by the prior art, as rejected above in light of the amended claim elements.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Taveres et al [2005/0289582] (sentiment rating during a movie/content);
Tatourian et al [2017/0185630] (biometric rating that determines location/venue to identify entertainment);
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW CHASE LAKHANI whose telephone number is (571)272-5687.  The examiner can normally be reached on M-F 730am - 5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on 571-270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is 






/A.C.L./Examiner, Art Unit 3689                                                                                                                                                                                                        
/PAUL R FISHER/Primary Examiner, Art Unit 3689